                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LARRY KRUEGER,

       Plaintiff,

v.                                                      Case No. 19-10596

CITY OF EASTPOINTE,
LIEUTENANT CHILDS,
OTHER UNNAMED EASTPOINTE
POLICE DEPARTMENT OFFICERS,
and JOSEPH MADONIA,

     Defendants.
__________________________________/

      OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
      JUDGMENT AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY
                             JUDGMENT

       Plaintiff Larry Krueger sues Defendants City of Eastpointe, Lieutenant Childs,

Joseph Madonia, and other unnamed Eastpoint Police Department officers. (ECF No.

1.) Plaintiff claims Defendants illegally impounded his vehicle, violating the Fourth

Amendment’s prohibition on unreasonable seizures, the Due Process Clause of the

Fourteenth Amendment, and the Eighth Amendment’s bar on excessive fines. (Id.)

Plaintiff also includes a claim of statutory conversion under Michigan law, Mich. Comp.

Laws § 600.2919a(1)(a). (Id.)

       Plaintiff moves for summary judgment on his Fourteenth Amendment, Eighth

Amendment, and statutory conversion claims. (ECF No. 21.) Defendants move for

summary judgment on all four counts of Plaintiff’s complaint. (ECF No. 28.) The parties

having thoroughly briefed the matter and the court finds a hearing unnecessary. E.D.
Mich. L.R. 7.1(f)(2). (ECF Nos. 23, 24, 29, 31, 32.) For the reasons provided below, the

court will deny Plaintiff’s motion for summary judgment and grant Defendants’ motion for

summary judgment.

                                  I. BACKGROUND

      In the early morning of June 6, 2018, Douglas Slayton, Plaintiff’s grandson, was

driving a 2001 Dodge Neon in Eastpointe, Michigan. (ECF No. 23-5, PageID.273 (Police

Report); ECF No. 29, PageID.408, ¶ 11.) The car was titled in Plaintiff’s name. (ECF No.

23-11, PageID.306; ECF No. 29, PageID.408, ¶ 3.) Police observed Slayton speeding

and swerving in and out of lanes. (ECF No. 23-5, PageID.273; ECF No. 29,

PageID.408, ¶ 12.) After conducting a traffic stop, Slayton was given a breathalyser

test, which resulted in a .258 blood alcohol level (“BAC”) reading, well above Michigan’s

legal limit of .08 BAC. Mich. Comp. Laws § 257.625(1)(b). (ECF No. 23-5, PageID.273;

ECF No. 29, PageID.408, ¶ 13.)

      Slayton was arrested for operating a vehicle while intoxicated (“OWI”). (ECF No.

23-5, PageID.273; ECF No. 29, PageID.408, ¶ 14.) The police also discovered Slayton

was driving with a suspended license and found marijuana and cocaine in the car. (ECF

No. 23-5, PageID.273-74 (“Slayton returned with 3 current suspensions from Roseville

and 1 warrant out of 03A district Coldwater for Larceny.”); ECF No. 29, PageID.408, ¶

16.) Slayton was soon charged with OWI, driving with a license suspended, and

possession of marijuana and cocaine; he pled guilty on September 5, 2018 to OWI,

possession of marijuana, and possession of less than twenty-five grams of cocaine.

(ECF No. 23-5, PageID.275; ECF No. 29, PageID.409, ¶¶ 18, 20; ECF No. 23-13,

PageID.315.)



                                            2
       As part of Slayton’s arrest, the Dodge Neon was towed and impounded. (ECF

No. 29, PageID.409, ¶ 21; ECF No. 23-9, PageID.288.) In accordance with the State of

Michigan’s controlled substance forfeiture law, Slayton was served with and signed a

Notice of Seizure and Intent to Forfeit. Mich. Comp. Laws § 333.7521(1) (“The following

property is subject to forfeiture . . . a conveyance, including an aircraft, vehicle, or

vessel used or intended for use, to transport, or in any manner to facilitate the

transportation, for the purpose of sale or receipt of [a controlled substance].”). (ECF No.

23-2, PageID.240; ECF No. 23-6, PageID.277; ECF No. 29, PageID.409, ¶ 22.) Two

days after Slayton’s arrest, he was released on bond and informed his grandfather,

Plaintiff, that the car was no longer in Slayton’s possession as it had been impounded

by police. (ECF No. 23-2, PageID.240 (Slayton’s testimony: “So [G]randpa . . . [was]

aware within days of your arrest that the vehicle had been impounded, correct? Yes.;”

“[Mom and Grandpa] were aware that it had been impounded.”); ECF No. 23-3,

PageID.260 (Plaintiff’s testimony: “[S]ometime, not the day of, but sometime around the

day of the arrest, you learn [Slayton has] been arrested and the car’s been impounded,

right? Yes. So early         June[?] . . . Yes.”); ECF No. 29, PageID.409, ¶ 23.) Plaintiff

and Slayton were living in the same house at the time. (ECF No. 23-2, PageID.240;

ECF No. 23-10, PageID.292.)

       After hearing of the seizure, Plaintiff went to the police station to ask about the

car. (ECF No. 23-3, PageID.261; ECF No. 29, PageID.409, ¶ 24.) The police notified

Plaintiff that the car had been impounded and was subject to the Forfeiture Notice

provided to Slayton. (ECF No. 23-3, PageID.261; ECF No. 29, PageID.409, ¶ 24.)




                                               3
       Plaintiff hired an attorney, who then contacted Eastpointe Police. Considering

that Plaintiff was the registered owner and was not operating the vehicle during the

commission of the crimes at issue, Plaintiff’s attorney was advised how to file a claim

and petition for release of the vehicle. (ECF No. 23-9, PageID.288 (notes taken from the

conversion); ECF No. 29, PageID.409, ¶ 29.) The attorney filed a motion seeking return

of the Neon in state district court. (ECF No. 23-12 (Motion); ECF No. 29, PageID.409, ¶

30.) The district court informed counsel that it did not have jurisdiction to return the

vehicle, as Michigan’s controlled substance forfeiture program vests exclusive

jurisdiction for deciding such cases with state circuit courts. (ECF No. 29, PageID.409,

¶¶ 31-32.) Around the same time, Slayton was bound over to circuit court in his criminal

case. (ECF No. 23-13, PageID.313-14 (Macomb County Circuit Court docket).) No

motion or claim seeking return of the Neon was filed in circuit court. (ECF No. 29,

PageID.409, ¶ 33.) With the understanding that Plaintiff intended to claim ownership of

the vehicle, the government did not initiate forfeiture proceedings. (Id., ¶ 34.) Instead,

the Neon was left in the tow yard, incurring towing and storage fees. (ECF No. 21,

PageID.110, ¶ 9; ECF No. 23, PageID.190-91.) Plaintiff now claims he cannot retrieve

the vehicle without first paying the towing and storing fees, which he refuses to do.

(ECF No. 29, PageID.408, ¶¶ 6, 8; id., PageID.412, ¶ 2.)

                                      II. STANDARD

       To prevail on a motion for summary judgment, a movant must show—point out—

that “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). First, the moving party bears the

initial burden of presentation that “demonstrate[s] the absence of a genuine issue of



                                              4
material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is no

requirement, however, that the moving party “support its motion with [evidence]

negating the opponent’s claim.” Id. (emphasis removed); see also Emp’rs Ins. of

Wausau v. Petrol. Specialties, Inc., 69 F.3d 98, 102 (6th Cir. 1995).

       Second, “the nonmoving party must come forward with ‘specific facts showing

that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (emphasis removed) (quoting Fed. R. Civ. P. 56(e)).

This requires more than a “mere existence of a scintilla of evidence” or “‘[t]he mere

possibility’ of a factual dispute.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986); Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (quoting Gregg v.

Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). For a court to deny summary

judgment, “the evidence [must be] such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson, 477 U.S. at 248. All reasonable inferences from the

underlying facts must be drawn “in the light most favorable to the party opposing the

motion.” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Moran v. Al Basit

LLC, 788 F.3d 201, 204 (6th Cir. 2015).

                                     III. DISCUSSION

       Plaintiff sues the City of Eastpointe, which operates the police department that

seized Plaintiff’s vehicle and had it impounded. Plaintiff sues additionally the police

officers who arrested Slayton and were involved in the seizure and impounding process.

(ECF No. 1, PageID.2, ¶¶ 3-4.) The court will address each of Plaintiff’s claims in the

order they are presented in his complaint. (ECF No. 1, PageID.7-12.)




                                             5
                                 A. Fourth Amendment

       “The Fourth Amendment provides in relevant part that ‘the right of the people to

be secure in their persons, houses, papers, and effects, against unreasonable searches

and seizures, shall not be violated.’” United States v. Jones, 565 U.S. 400, 404 (2012)

(quoting U.S. Const. amend. IV). Encompassed in the concept of a person’s “effects” is

an automobile. Id. (“It is beyond dispute that a vehicle is an “effect” as that term is used

in the Amendment.”). The Fourth Amendment covers two general interests, “one

involving ‘searches,’ and the other ‘seizures.’ A ‘search’ occurs when an expectation of

privacy that society is prepared to consider reasonable is infringed. A ‘seizure’ of

property occurs where there is some meaningful interference with an individual's

possessory interests in that property.” Soldal v. Cook County, 506 U.S. 56, 63 (1992)

(quoting United States v. Jacobsen, 466 U.S. 109, 113 (1984)). Stated differently, “[t]he

Fourth Amendment protects two different interests—the interest in retaining possession

of property and the interest in maintaining personal privacy.” United States v. Sanders,

719 F.2d 882, 886 (6th Cir. 1983).

       What the Fourth Amendment does not protect is a return of property already

seized. “[T]he Fourth Amendment protects an individual’s interest in retaining

possession of property but not the interest in regaining possession of property.” Fox v.

Van Oosterum, 176 F.3d 342, 351 (6th Cir. 1999). “Once [an] act of taking property is

complete, the seizure has ended and the Fourth Amendment no longer applies.” Id.

Thus, while an individual may challenge the legality of the initial seizure of property, she

may not recast the holding of property as a continued or recurring seizure. Langston v.

Charter Tp. of Redford, 623 Fed. App’x 749, 760-61 (6th Cir. 2015) (finding that the



                                             6
State of Michigan’s attempted forfeiture of a watch and money under the Controlled

Substances Act when the plaintiff did not contest the legality of the initial seizure did not

implicate the Fourth Amendment); Farm Labor Org. Comm. v. Ohio State Highway

Patrol, 308 F.3d 523, 547 (6th Cir. 2002) (allowing a Fourth Amendment claim when the

plaintiff was not alleging a seizure based on the refusal of government officials to return

property seized lawfully, but was instead challenging the initial seizure itself); Fox, 176

F.3d at 351 (finding that the government’s refusal to return a driver’s license held four

months after it was seized originally in an unchallenged inventory search to be outside

the scope of the Fourth Amendment).

       Here, Plaintiff does not challenge the initial seizure of his vehicle, and even if he

did, he would not succeed. It is uncontested that the only occupant of the Neon,

Slayton, was engaged in dangerous and reckless behavior, driving with blood alcohol

more than three times the legal blood-alcohol limit. (ECF No. 23-5, PageID.273; ECF

No. 29, PageID.408, ¶ 13.) Slayton was speeding, swerving in between lanes, and in

fact almost hit a police officer when Slayton passed him on the road. (ECF No. 23-5,

PageID.273 (Police Report: “I observed a burgundy Dodge Neon traveling at a high rate

of speed pass me and nearly side swipe[d] my patrol car”); ECF No. 29, PageID.408, ¶

12.) Slayton also had cocaine and marijuana in his possession while driving, on top of

driving with a suspended license. (ECF No. 23-5, PageID.273-74 (“Slayton returned

with 3 current suspensions from Roseville and 1 warrant out of 03A district Coldwater

for Larceny.”); ECF No. 29, PageID.408, ¶ 16.)

       “[A] warrantless arrest by a law officer is reasonable under the Fourth

Amendment where there is probable cause to believe that a criminal offense has been



                                              7
or is being committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004). Probable cause

includes “reasonable grounds for belief, supported by less than prima facie proof but

more than mere suspicion.” United States v. Padro, 52 F.3d 120, 122-23 (6th Cir. 1995)

(quoting United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990)). There was

substantial evidence that Slayton had committed crimes, including through his erratic

driving behaviors, his failed sobriety tests, and the discovery of illegal narcotics. Police

had more than “reasonable grounds for belief” that illegal activity had occurred and

Slayton’s arrest was justified. Devenpeck, 543 U.S. at 152; Padro, 52 F.3d at 122-23.

       After arresting Slayton and having no one else present to take the car, and with

Slayton being totally inebriated, no juror could find the police acted unreasonably to

ensure the vehicle was not vandalized and was not abandoned on private property or in

a public street. Anderson, 477 U.S. at 248; United States v. Jackson, 682 F.3d 448, 454

(6th Cir. 2012) (quoting United States v. Kimes, 246 F.3d 800, 805 (6th Cir. 2001)

(“Discretion as to impoundment is permissible so long as that discretion is exercised

according to standard criteria and on the basis of something other than suspicion of

evidence of criminal activity.); United States v. Ballard, 432 Fed. App’x 553, 557 (6th

Cir. 2011) ([T]he discretion to follow police department policy and impound the vehicle

[after the driver was arrested] was reasonable for safety and traffic purposes.”); United

States v. Harvey, 16 F.3d 109, 112 (6th Cir. 1994) (“[T]he police lawfully exercised their

discretion in deciding to impound the vehicle in the absence of any licensed driver to

attend to it, and they followed departmental policy in doing so.”) Plaintiff does not

oppose this finding and does not claim the tow was unnecessary or in any way a




                                              8
violation of government guidelines or department policy. Jackson, 682 F.3d at 454;

Ballard, 432 Fed. App’x at 557; Harvey, 16 F.3d at 112; Kimes, 246 F.3d at 805.

       Thus, with the initial seizure of Plaintiff’s vehicle uncontested and legal, no basis

exists to assert a Fourth Amendment claim over the government’s continued

possession of the vehicle, whether actual or constructive. Holding the Neon is not a

separate and distinct “seizure” subject to its own constitutional scrutiny. Langston, 623

Fed. App’x at 760-61; Farm Labor Org. Comm., 308 F.3d at 547; Fox, 176 F.3d at 351.

While Plaintiff may assert a claim under the Due Process Clause, given that he alleges

continued deprivation of his property without due process of law, Plaintiff cannot rely on

the Fourth Amendment to escape towing and storage fees. (ECF No. 1, PageID.9-10

(Plaintiff’s procedural due process claim).) Plaintiff must comply with the carefully

crafted limitations on Due Process claims, which would be easily evaded if Plaintiff

could bring his claim under the Fourth Amendment. Fox, 176 F.3d at 352 (noting that

stretching the Fourth Amendment to cover governmental decisions to continue

possession of property “would replace for many cases the well-developed procedural

due process analysis that provides the states with the first chance to prevent possible

constitutional wrongs with a new, uncertain Fourth Amendment analysis that allows

litigants to jump straight to federal court every time a state official refuses to return

property that was, at least at one point, lawfully seized or lawfully in the state's

possession.”). The Fourth Amendment covers seizures, not the sustained possession of

property.

       There are no genuine disputes of material fact. Fed. R. Civ. P. 56(a). The facts

pertaining to the seizure of the vehicle and its continued possession by the government



                                               9
are uncontested. Plaintiff’s Fourth Amendment claims against all Defendants fail as a

matter of law. Id.

                               B. Fourteenth Amendment

       Plaintiff’s next, and most intuitive, claim is based on the Fourteenth Amendment’s

Due Process Clause. “The Fourteenth Amendment provides, in part, that ‘no State shall

deprive any person of life, liberty, or property, without due process of law.” Warren v.

City of Athens, 411 F.3d 697, 708 (6th Cir. 2005) (quoting U.S. Const. amend. XIV, § 1).

States are generally required to “provide a person with notice and an opportunity to be

heard before depriving that person of a property or liberty interest.” Id.; Braun v. Ann

Arbor Charter Tp., 519 F.3d 564, 572 (6th Cir. 2008).

       Plaintiff fails to support his procedural due process claim. In his motion for

summary judgment, Plaintiff cites the uncontroversial contention that property is

protected by the Due Process Clause and quotes factors the Supreme Court has

considered previously in determining whether adequate process was given, in the

context of parole revocation. (ECF No. 21, PageID.120 (citing Rakas v. Illinois, 439 U.S.

128, 143 (1978); Morrissey v. Brewer, 408 U.S. 471 (1972)).) Plaintiff provided no

analysis applying the basic standards referenced and no analysis of any more detailed

precedent. In his response to Defendants’ motion for summary judgment, Plaintiff does

no better. He cites one case, a 1997 opinion from the Michigan Court of Appeals. (ECF

No. 29, PageID.417-19 (quoting Hollins v. City of Detroit Police Dept., 571 N.W.2d 729,

730 (Mich. Ct. App. 1997)).) Consequently, the court is left to guess what binding

precedent Plaintiff is using to support his claim. In essence, Plaintiff gives his narrative

of the facts, concludes that his constitutional rights have been violated, and asks the



                                             10
court to construct a winning legal argument for him. That is not the role of a court. After

reading Plaintiff’s briefs, the court finds it appropriate and justified to award judgment in

Defendants’ favor based on waiver. McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th

Cir. 1997) (“Issues adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived. It is not sufficient for a party to

mention a possible argument in the most skeletal way, leaving the court to put flesh on

its bones.”); Hayward v. Cleveland Clinic Found., 759 F.3d 601, 618 (6th Cir. 2014).

       Nonetheless, the court discerns that Plaintiff most likely contests the adequacy of

notice and his opportunity to be heard. The court finds both claims lacking even if they

were substantiated with legal analysis.

                                          i. Notice

       Plaintiff spends much of his argument contending that he did not receive the

Forfeiture Notice Eastpointe police provided to Slayton upon Slayton’s arrest. When

considering whether notice complied with due process, the court considers whether the

notice is “reasonably calculated, under all of the circumstances, to apprise interested

parties of the pendency of the action and afford[s] them an opportunity to present their

objections, and . . . afford[s] a reasonable time for those interested to make their

appearance.” Shoemaker v. City of Howell, 795 F.3d 553, 560 (6th Cir. 2015) (quoting

Mullane v. Centr. Hanover Bank and Trust Co., 339 U.S. 306, 314 (1950)).

       Plaintiff does not contest that the Forfeiture Notice meets this standard. It

provides a description of the property seized, includes notice that the government

intends to proceed with forfeiture, and details the procedures established through




                                             11
Michigan’s controlled substance forfeiture program an owner must go through to claim

the property. (ECF No. 23-6 (Copy of Forfeiture Notice).)

       First, the reason Eastpointe police provided Slayton, and not Plaintiff, with the

notice was because Slayton was pulled over in the car for drunk driving at the time the

car was seized. Upon discovering that the car was listed under Plaintiff’s name, the

government attempted to contact Plaintiff directly. (ECF No. 23-3, PageID.261.) Plaintiff

testified he received a letter “from the police saying the car was impounded but couldn’t

get ahold [sic] of me at my address at Harrellson.” (ECF No. 23-3, PageID.261.) Plaintiff

was referring to the fact that he listed as his address 23566 Harrellson Street in

Macomb, Michigan on the original paperwork upon obtaining title in November 2016.

(ECF No. 23-11, PageID.306 (“Certificate of Title”); ECF No. 28, PageID.340, ¶ 25; ECF

No. 29, PageID.409, ¶ 25.) The address was never changed, as Plaintiff testified,

despite the fact that Plaintiff moved to a new address. (ECF No. 23-3, PageID.251, 258,

261 (Plaintiff’s testimony: “So if somebody wanted to send you a notice regarding your

vehicle, they would send    it to the Harrellson address, right? Yeah”; “I wasn’t there [at

the Harrellson address] almost three years when this occurred”); ECF No. 23-11,

PageID.306; ECF No. 28, PageID.340, ¶ 25; ECF No. 29, PageID.409, ¶ 25.)

       Plaintiff denies in his brief that he had “not lived at the Harrellson address for

more than three years and was aware that he would receive no further notice sent to the

registered owner at that address.” (ECF No. 28, PageID.340, ¶ 26; ECF No. 29,

PageID.409, ¶ 26.) It is unclear whether Plaintiff denies that he had not lived at the

Harrellson address for more than three years, that he was aware he would not receive

notice, or both. Nonetheless, Plaintiff testified multiple times to moving out of his old



                                             12
residence at Harrellson Street years before the incident, he admitted “at the time of the

impound, the vehicle title reflected Plaintiff’s address at . . . Harrellson [sic] Street,” and

he testified to receiving written notice of the impound at his correct address. (ECF No.

23-3, PageID.251, 258, 261; ECF No. 23-11, PageID.306; ECF No. 28, PageID.340, ¶

25; ECF No. 29, PageID.409, ¶ 25.) Plaintiff presents no contradictory evidence.

Matsushita, 475 U.S. at 587 (requiring the respondent to a summary judgment motion

come forward with evidence sufficient to create a genuine issue of fact); see also

Kelsey, 125 F.3d at 995-96 (requiring parties to develop and present argument in

support their case, not to leave it for courts to guess).

       Thus, uncontested evidence establishes that the government attempted to

contact Plaintiff directly, knowing that he had title to the car and relying on a valid

address Plaintiff had provided previously; Plaintiff still complains that he did not receive

the Forfeiture Notice directly and promptly. Plaintiff apparently expects the government

to have known Plaintiff moved out of his old address. Notice was, ultimately, mailed to

his current residence. Under all the circumstances, the court finds this adequate to

appraise Plaintiff of the fact of the vehicle’s seizure and to afford him the time and

opportunity to contest it, which, as will be discussed, Plaintiff did. Shoemaker, 795 F.3d

at 560.

       Even if the government did not provide Plaintiff the forfeiture notice, it is

undisputed that Plaintiff received actual notice. It is well-established that a plaintiff

claiming a procedural due process violation must establish prejudice. Mendoza-Garcia

v. Barr, 918 F.3d 498, 508 (6th Cir. 2019) (“[The plaintiff’s] procedural due process

claim requires a showing of prejudice.”); Shoemaker, 795 F.3d at 563; Graham v.



                                              13
Mukasey, 519 F.3d 546, 549 (6th Cir. 2008) (“[I]n order to prevail on a procedural due

process challenge, [the plaintiff] must . . . show prejudice.”). To establish prejudice, the

plaintiff “must show that the due process violations led to a substantially different

outcome from that which would have occurred in the absence of those violations.”

Graham, 519 F.3d at 549-50 (citing Garza-Moreno v. Gonzales, 489 F.3d 239, 241-42

(6th Cir. 2007)).

       If an individual did not receive procedurally adequate notice but was notified in

fact that the government intended to deprive the individual of property or a liberty

interest, no claim under procedural due process will lie. United Student Aid Funds, Inc.

v. Espinosa, 559 U.S. 260, 272 (2010) (finding that actual notice of an action “more than

satisfied [the plaintiff’s] due process rights); Shoemaker, 795 F.3d at 563 (recognizing

that a procedural due process claim will fail when notice would not have affected

whether the plaintiff could defend the claim adequately); United States v. McGovney,

270 Fed. App’x 386, 387 (6th Cir. 2008) (rejecting a procedural due process claim,

noting that the plaintiff had received actual notice); United States v. Land Contract

Vendee’s Interest, 94 F.3d 645 (Table), at *3 (6th Cir. 1996) (denying a procedural due

process challenge where the plaintiff had two instances of actual notice). Since an

individual with actual notice would be given the opportunity to contest the government

action at issue, she would not be able to demonstrate that a “substantially different

outcome” would have resulted with proper notice, and thus would fail the prejudice

requirement. Graham, 519 F.3d at 549-50.

       Here, evidence is uncontested that Plaintiff was made aware of the seizure of the

vehicle upon, or within days of, Slayton’s arrest. Slayton and Plaintiff have both testified



                                             14
Plaintiff was aware the vehicle had been seized and that it was impounded by

Eastpointe Police. (ECF No. 23-2, PageID.240 (Slayton’s testimony: “So [G]randpa . . .

[was] aware within days of your arrest that the vehicle had been impounded, correct?

Yes.;” “[Mom and Grandpa] were aware that it had been impounded.”); ECF No. 23-3,

PageID.260 (Plaintiff’s testimony: “[S]ometime, not the day of, but sometime around the

day of the arrest, you learn [Slayton has] been arrested and the car’s been impounded,

right? Yes. So early June[?] . . . Yes.”).) Slayton’s mother and Plaintiff’s daughter,

Trisha Shandor has also testified Plaintiff was made aware of the government’s actions

against the vehicle. (ECF No. 23-10, PageID.302 (“Both you and your father were well

aware the vehicle had been seized? Yes. . . . Within two days of the incident, correct?

Yes.”).) Plaintiff even admits in his briefing that “[u]pon his release (two days after his

arrest) Mr. Slayton notified Plaintiff and Trisha Shandor that the Neon had been seized

and that he had been served with the [Forfeiture] Notice.” (ECF No. 28, PageID.339, ¶

23; ECF No. 29, PageID.409, ¶ 23.) Further, Plaintiff went to the police station, where

he was informed that the vehicle “had been seized and that [it] was being held subject

to the Forfeiture Notice” that was provided to Slayton. (ECF No. 23-3, PageID.261; ECF

No. 28, PageID.339, ¶ 24; ECF No. 29, PageID.409, ¶ 24.) Of course, Slayton had

already informed Plaintiff of that notice. (ECF No. 23-2, PageID.240; ECF No. 23-3,

PageID.260; ECF No. 23-10, PageID.302.)

       Plaintiff’s repeated actual notice is made even more clear by the fact that he

hired an attorney to “negotiate” with the Eastpointe police and secure release of the

vehicle from impound. (ECF No. 23-10, PageID.302 (Testimony of Trisha Shandor:

“You and your Dad had some kind of discussion, and as a result of that discussion, you



                                             15
concluded that you’re not going to pay the costs to get the vehicle back on or about July

31 or there about? Yes. Our decision was to negotiate.”).) Plaintiff’s attorney contacted

Eastpointe police, who again provided notice. (ECF No. 23-9, PageID.288 (notes taken

from the conversion); ECF No. 28, PageID.340, ¶ 29; ECF No. 29, PageID.409, ¶ 29.)

The attorney was made aware of the vehicle’s seizure and the procedure the

government intended to follow going forward. (ECF No. 23-9, PageID.288; ECF No. 28,

PageID.340, ¶ 29; ECF No. 29, PageID.409, ¶ 29.) Plaintiff’s attorney was informed

specifically that Plaintiff could post bond on the vehicle and could petition to have the

vehicle released. (ECF No. 23-9, PageID.288; ECF No. 28, PageID.340, ¶ 29; ECF No.

29, PageID.409, ¶ 29.)

       Explanation of the specific procedure going forward should have been

unnecessary after Plaintiff and his attorney had received repeated notice regarding the

seizure of the vehicle, its continued possession with the government, and the potential

of forfeiture proceedings. Moreover, the entire process was laid out plainly in statute.

Mich. Comp. Laws § 333.7523 provides that a person claiming an interest in a vehicle

seized may file a written claim to the local government unit or state. Mich. Comp. Laws

§ 333.7523(1)(c) (2017) (current version at Mich. Comp. Laws § 333.7523(1)(c) (2019));

see also In re Return of Forfeited Goods, 452 Mich. 659, 665-68 (1996); Hollins, 571

N.W.2d at 730 (describing forfeiture process). The government would then be required

to transmit the claim to that attorney general or local prosecuting attorney, who was in

turn required to initiate forfeiture proceedings promptly in circuit court if the forfeiture

was to move forward. Mich. Comp. Laws § 333.7523(1)(c) (2017) (current version at

Mich. Comp. Laws § 333.7523(1)(c) (2019)); Mich. Comp. Laws § 333.7522 (1991).



                                              16
       Thus, Plaintiff was made aware of the fact that his vehicle had been seized within

days of the event. Plaintiff understood his ability to hire an attorney—and in fact hired

one; he received an accurate explanation of the seizure and forfeiture process. Plaintiff

and his attorney had available state statute and caselaw setting out the process needed

to recover the vehicle. In addition, the government sent Plaintiff a written notice of the

government action against his vehicle, despite Plaintiff moving out of the address on his

original vehicle documentation.

       The court finds no procedural process violations in the government’s notice. Had

a procedural violation occurred, moreover, Plaintiff received more than enough actual

notice to avoid prejudice. Shoemaker, 795 F.3d at 560; Graham, 519 F.3d at 549-50.

                                        ii. Hearing

       Plaintiff also appears to contest whether he was given an adequate opportunity

to be heard. “Although the formality and procedural requisites for the hearing can vary,

‘depending upon the importance of the interests at stake and the nature of the

subsequent proceedings’ . . . the fundamental requirement of procedural due process is

that an individual be given an opportunity to be heard at a meaningful time and in a

meaningful manner.” Morrison v. Warren, 375 F.3d 468, 475 (6th Cir. 2004) (quoting

Cleveland Bd. of Educ. V. Loudermill, 470 U.S. 532, 545 (1985)).

       Given the nuanced applications of a hearing requirement, with varying mandates

depending on the type of action brought and the property or liberty interest at stake, it is

striking that Plaintiff includes no tailored precedent or detailed legal analysis on the

question of what level of process was due and when Plaintiff was entitled to it. Id. (The

nature of a hearing requirement “depend[s] upon the importance of the interest at stake



                                             17
and the nature of subsequent proceedings”); see, e.g., Warren v. City of Athens, 411

F3d at 710 (discussing the specifics of a hearing requirement in the real-property zoning

context); Loudermill, 470 U.S. at 542-46 (analyzing the extent of a hearing requirement

for termination of public employment). Nonetheless, upon an examination of the record,

there is no genuine dispute of fact whether Plaintiff had the opportunity to be heard in

state circuit court. Fed. R. Civ. P. 56(a).

       The facts are undisputed that upon being hired by Plaintiff, his attorney filed a

motion for release of the vehicle in the state district court, the court before which

Slayton was brought originally on his criminal charges. (ECF No. 23-12 (Motion); ECF

No. 29, PageID.409, ¶ 30.) Slayton was soon bound over to Macomb County Circuit

Court, which was tasked with presiding over the case through trial. (ECF No. 23-13,

PageID.313-14.) Plaintiff admits that he and his attorney were informed and understood

that the district court did not have jurisdiction over the vehicle. (ECF No. 28,

PageID.341, ¶ 32; ECF No. 29, PageID.409, ¶ 32.) Only the circuit court had jurisdiction

over property seized pursuant to Slayton’s arrest, as required by Michigan’s controlled

substance forfeiture program. 1 Mich. Comp. Laws § 333.7511 (describing circuit courts’



1       Plaintiff includes the odd claim that he could not litigate in circuit court because a
clerk at circuit court told his attorney, off the record, that he could not file a petition or
motion in circuit court seeking return of the Neon. (ECF No. 21, PageID.117 (“[A motion
was] unaccepted by a court clerk who said the circuit court judge does not hear such
motions”); ECF No. 29, PageID.430 (“Why did a Circuit Court clerk advise the
undersigned attorney not to file the presented motion to contest the seizure?”).) As an
attorney licensed in the State of Michigan, it was counsel’s responsibility to research
and assert whatever his client’s legal rights may have been, no matter what a clerk’s
employee may whisper in an off-the-cuff statement. More importantly, the assertion is
not supported by a sworn affidavit. Mere assertions included in a summary judgment
brief are not admissible evidence and the court will not consider them. Fed. R. Civ. P.
56(c); Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009) (“[The Federal
Rules] leave[] no doubt about the obligation of a summary judgment opponent to make
                                              18
jurisdiction over “alleged violator[s] of [the controlled substances] article [of Michigan’s

public health code]” and its jurisdiction to issue injunctions related to such violations);

Mich. Comp. Laws § 333.7522 (establishing initial forfeiture processes for the property

under “the circuit court[‘s] . . . jurisdiction”); Mich. Comp. Laws § 600.8303 (delineating

district courts’ equitable jurisdiction over forfeiture proceedings without inclusion of

forfeitures brought under Michigan’s controlled substances provisions); see, e.g., In re

Forfeiture of 19203 Albany, 532 N.W.2d 915, 918 (Mich. Ct. App. 1995) (finding that a

circuit court properly had jurisdiction over property seized pursuant to a controlled

substances arrest); In re Forfeiture of $1,159,420, 486 N.W.2d 326, 330 (Mich. Ct. App.

1992) (In a property seizure and forfeiture pursuant to a controlled substance offense:

“[T]he circuit could had jurisdiction to proceed with this case under [Mich. Comp. Laws]

§ [333.]7522.”); see also Hollins, 571 N.W.2d at 732 (holding that a circuit court had

jurisdiction “where the government gives improper notice to the property’s owner and

the property is forfeited by administrative proceedings” under Michigan’s controlled

substance provisions). (ECF No. 23-13, PageID.313-14; ECF No. 28, PageID.341, ¶ 32;

ECF No. 29, PageID.409, ¶ 32.)

       It is thus a wonder why, up to today, Plaintiff has filed nothing in the court with

jurisdiction. (ECF No. 28, PageID.341, ¶ 33; ECF No. 29, PageID.409, ¶ 33.)

       The government’s position is that they stand willing and able to release the

vehicle, so long as it is approved by a court with jurisdiction and Plaintiff is willing to pay

towing and storage fees. (ECF No. 28, PageID.341, ¶ 36; id., PageID.365-66.) But that




her case with a showing of facts that can be established by evidence that will be
admissible at trial.”).
                                              19
is the problem. From the start, Plaintiff, through counsel or otherwise, was informed that

he could obtain the vehicle with a bond and paying towing and storage fees. (ECF No.

23-9, PageID.288; ECF No. 23-10, PageID.300, 302 (Trisha Shandor testifying that she

and her dad heard “there would be fees to pay and impound fees, and . . . we just

thought that was ridiculous;” “You and your Dad had some kind of discussion, and as a

result of that discussion, you concluded that you’re not going to pay the costs to get the

vehicle back on or about July 31 or there about? Yes. Our decision was to negotiate”);

ECF No. 28, PageID.340, ¶ 29; ECF No. 29, PageID.409, ¶ 29.) Indeed, Plaintiff did

seek to “negotiate” with the government to avoid paying fees. (ECF No. 23-10,

PageID.302.) However, Plaintiff’s feeling of unfairness from having to pay fees arising

from his grandson’s drunk driving does not mean he was denied the opportunity to be

heard. Whether Eastpointe Police have any obligation to pay Plaintiff’s towing and

storage fees is an issue Plaintiff could have, and apparently still can, litigate before the

circuit court.

       Furthermore, there is no evidence Plaintiff has taken the opportunity to file a

claim for the vehicle with the City of Eastpointe, as set out in statute and caselaw. Mich.

Comp. Laws § 333.7523; In re Return of Forfeited Goods, 452 Mich. at 665-68; Hollins,

571 N.W.2d at 730. According to Michigan’s procedures for property forfeiture in cases

of controlled substance crimes, if Plaintiff wishes to submit a claim for the vehicle seized

pursuant to a valid arrest for drunk driving and drug possession, Plaintiff must do so “[to]

the local unit of government or the state.” Mich. Comp. Laws § 333.7523(1)(c). The

Eastpointe police stand willing and able to receive directives from the circuit court

regarding the Neon, and Plaintiff can pursue his claims in circuit court. There is no



                                             20
record that Plaintiff availed himself of the alternative procedures, set out explicitly in

statute, within the Eastpointe Police Department and local prosecutor’s office. Had

Plaintiff filed a written claim for the vehicle it seems evident that prosecutors could have

withheld initiating forfeiture proceedings and agreed to release the vehicle upon paying

towing and storage fees out of court. This possibility is made more likely as the

government did not bring a forfeiture action against the vehicle upon hearing (informally)

that Plaintiff asserted ownership and might file a claim. (ECF No. 28, PageID.341, ¶ 34;

ECF No. 29, PageID.409, ¶ 34.)

       Lastly, given 1) Plaintiff filed a motion for return of the vehicle in the wrong court,

2) state circuit court retains jurisdiction over the vehicle, 3) Plaintiff has not yet litigated

this issue there, and 4) Plaintiff apparently failed to even file a claim with the City of

Eastpointe as required by state statute, Plaintiff’s procedural due process claim also

fails due to his inability to exhaust state remedies. If a constitutional violation occurs, but

“satisfactory state procedures are provided . . . then no constitutional deprivation has

occurred despite the injury.” Jefferson v. Jefferson Cty. Pub. School Sys., 360 F.3d 583,

587-88 (6th Cir. 2004). “Plaintiff may not seek relief under [42 U.S.C. §] 1983 without

first pleading and proving the inadequacy of state or administrative processes and

remedies to redress her due process violations.” Id.; Meyers v. City of Cincinnati, 934

F.2d 726, 731 (6th Cir. 1991) (“It is true that the [government defendant] refused to

allow plaintiff to be heard because it interpreted the plaintiff's [surrender of an alleged

property right] as voluntary, but this refusal does not constitute a due process violation

because an adequate state corrective judicial process exists.”). So long as the action

was a “random or unauthorized act” and not part of “established state procedures,”



                                               21
which Plaintiff appears to be alleging, Plaintiff must first pursue available avenues in

state proceedings, including litigating in circuit court or filing a claim with the City of

Eastpointe. Mitchell v. Fankhauser, 375 F.3d 477, 483-84 (6th Cir. 2004); Jefferson, 360

F.3d at 587-88. (E.g., ECF No. 29, PageID.430 (Plaintiff’s response to summary

judgment: “the Defendants did not serve any notice of forfeiture on Krueger . . . and still

have not done anything to pursue a conclusive forfeiture while the "towing and storage

charges" continue to grow.”).)

       Thus, there are no genuine disputes of material fact regarding Plaintiff’s

procedural due process claims against all Defendants. Fed. R. Civ. P. 56(a). All facts

pertinent to the outcome of this dispute are admitted or lack contradictory evidence, and

Plaintiff’s claims fail as a matter of law. Id.

                                   C. Eighth Amendment

       Plaintiff’s next claim is that the government violated the Eighth Amendment’s bar

on excessive fines by refusing to release Plaintiff’s vehicle without first paying towing

and storage fees, which have allegedly increased to over $6,000. (ECF No. 29,

PageID.414 (Plaintiff asserting the dollar figures of fees owed, notably without any

accompanying documentation or affidavits); id., PageID.408, ¶ 6 (Plaintiff admitting that

his Eighth Amendment claim is that “[t]he imposition of towing and storage fees

constitutes excessive fines”).)

       “Under the Eighth Amendment, ‘excessive bail shall not be required, nor

excessive fines imposed.” Timbs v. Indiana, 139 S.Ct. 682, 687 (2019) (quoting U.S.

Const. amend. VIII). The Excessive Fines Clause “limits the government's power to

extract payments, whether in cash or in kind, as punishment for some offense.” Id.



                                                  22
(quoting United States v. Bajakajian, 524 U.S. 321, 327-28 (1998)). “A punitive forfeiture

[of property] violates the Excessive Fines Clause if it is grossly disproportionate to the

gravity of a defendant’s offense.” Ross v. Duggan, 402 F.3d 575, 588 (6th Cir. 2004)

(quoting Bajakajian, 524 U.S. at 334).

       The major problem with Plaintiff’s claim is that the uncontested record

demonstrates he is not a “defendant” and he is not being punished for an “offense.” Id.

The Eighth Amendment covers those fines that are issued as punishment for illegal

behavior. Bajakajian, 524 U.S. at 327-28 (quoting Browning-Ferris Indus. of Vt., Inc. v.

Kelco Disposal, Inc., 492 U.S. 257, 265 (1989)) (“[A]t the time the Cosntitution was

adopted, the word fine was understood to mean a payment to a sovereign as

punishment for some offense . . . . Forfeitures—payments in kind—are thus ‘fines’ if

they constitute punishment for an offense.”); Austin v. United States, 509 U.S. 602, 609-

10 (1993) (citations removed) (emphasis in original) (“The Excessive Fines Clause limits

the government's power to extract payments, whether in cash or in kind, as punishment

for some offense.”); Ross, 402 F.3d at 588 (emphasis added) (“A punitive forfeiture

[may] violate[] the Excessive Fines clause.”).

       By contrast, if a sanction is purely remedial in nature, in that it is “brought to

obtain compensation or indemnity” or “compensates [g]overnment for lost revenues,”

and is not brought about “to deter and to punish,” the Excessive Fines Clause does not

apply. Bajakajian, 524 U.S. at 329 (quoting Remedial, Black’s Law Dictionary 1293 (6th

ed. 1990); One Lot Emerald Cut Stones v. United States, 409 U.S. 232 (1972)); Austin,

509 U.S. at 622 (“The Clause prohibits only the imposition of “excessive” fines, and a

fine that serves purely remedial purposes cannot be considered “excessive” in any



                                              23
event.”); WCI, Inc. v. Ohio Dept. of Pub. Safety, 774 Fed. App’x 959, 967 (6th Cir. 2019)

(“To determine if the Eighth Amendment applies to the fine that the Commission levied

against WCI, we must first consider, as a threshold matter, whether the fines are

punitive or remedial in nature.”).

       Here, the individual punished for illegal acts was Slayton. (ECF No. 23-5,

PageID.275; ECF No. 29, PageID.409, ¶¶ 18, 20; ECF No. 23-13, PageID.315.) Plaintiff

is pursuing this constitutional claim on the basis that he cannot obtain full possession of

his vehicle without first paying towing and storage fees. (ECF No. 29, PageID.408, ¶ 6.)

The government concedes that it has no interest in maintaining possession of the

vehicle, or in initiating forfeiture proceedings that would vacate Plaintiff’s ownership

interest, and simply awaits Plaintiff presenting his claim through the proper legal

channels (filing a claim with the City of Eastpointe or petitioning Macomb County Circuit

Court) and paying the costs incurred by having the vehicle sit at the towing lot for almost

two years. (E.g., ECF No. 28, PageID.341, ¶ 36; id., PageID.365-66, 370 (“Plaintiff

allowed the Neon to sit without taking any action for its return. Had the vehicle been

forfeited, the City would have to pay the same towing and storage fees for release of the

vehicle.”).) The government obviously does not wish to pay to release Plaintiff’s car from

the tow yard on Plaintiff’s behalf. By maintaining the position that Plaintiff must pay for

his own towing and storage fees, the government is declining to expend government

funds and to compensate Plaintiff for expenses tied to Plaintiff’s property interest in his

vehicle. The government does not seek to punish Plaintiff for any act, offense, or

malfeasance. Plaintiff has not been issued a citation, let alone charged with a crime.




                                             24
There is no deterrence or retributive purpose in the government’s demand; it just wishes

to avoid paying Plaintiff’s bills.

       The fact that the government initially seized the car, had it towed, and placed it in

the impound is immaterial. The car was used in the commission of a reckless drunk

driving incident and contained evidence of drug possession. (ECF No. 23-5,

PageID.273; ECF No. 29, PageID.338, ¶¶ 13, 16; ECF No. 29, PageID.408, ¶¶ 13, 16.)

It was seized legally pursuant to a valid arrest. Further, even if the government were to

have initiated a forfeiture proceeding against Slayton—the person to whom the

government was directing its effort to penalize for the commission of a serious

offense—the forfeiture proceedings would almost certainly be proportional to his crimes

and thus not be in violation of the Eighth Amendment. Ross, 402 F.3d at 588. (See also

ECF No. 28, PageID.345, ¶ 54 (Defendants asserting that the vehicle’s make and

model, with 200,000 miles, is worth around $500 in good condition); ECF No. 29,

PageID.412 (Plaintiff admitting the vehicle “has a [fair market value] of less than

$110.00”).) Thus, the court finds requiring that an owner simply pay expenses incurred

in towing and storing a vehicle does not implicate the Eighth Amendment. Ross, 402

F.3d at 588.

       There are no genuine disputes of material fact and Plaintiff’s Eighth Amendment

claims against all Defendants fail as a matter of law. Fed. R. Civ. P. 56(a).

                                     D. Statutory Conversion

       Plaintiff’s final claim is based in Michigan’s statutory law of conversion. Mich.

Comp. Laws § 600.2919a(1)(a). A successful statutory conversion claim requires proof

of a “distinct act of dominion wrongfully exerted over another’s personal property in



                                               25
denial or inconsistent with his rights therein” as well as the converter’s “own use” of the

property. Aroma Wines & Equip., Inc. v. Columbian Distrib. Servs., Inc., 497 Mich. 337,

351-52, 335 (2015) (citing Mich. Comp. Laws § 600.2919).

       The fatal flaw of this claim is the requirement the conversion take place for the

converter’s “own use.” Id. The Michigan Supreme Court has defined “own use” in the

context of statutory conversion as “employ[ing] the converted property for some purpose

personal to the defendant's interests, even if that purpose is not the object's ordinarily

intended purpose.” Id. at 359.

       The Michigan Supreme Court has found conversion for one’s “own use” where a

warehouse owner moved wine contracted to be stored in a climate-controlled room to a

room without climate control. Id. ats 341. The court reasoned that the act advanced the

warehouse’s personal interest by allowing the warehouse to lease out the climate-

controlled room, and thereby make more money, or by providing the warehouse

negotiating leverage over its contracting party, which would be to the warehouse’s

commercial advantage. Id. at 360-61. By contrast, the Michigan Court of Appeals has

found “own use” lacking where an individual did not properly transfer a check, but did

not spend the proceeds for the individual’s own purposes, and where an insurer sent

insurance proceeds to the wrong individual to complete and terminate its contractual

obligations, but gained no financial benefit in doing so. Sutter v. Ocwen Loan Servicing,

LLC, No. 320704, 2016 WL 3003346, at *4 (Mich. Ct. App. May 24, 2016); Howard v.

Nat’l City Mortg., No. 323118, 2016 WL 146104, at *8 (Mich. Ct. App. Jan. 12, 2016).

Financial, commercial, and personal advancement is central to the inquiry of “own use.”




                                             26
       No Defendant here has in any way benefited from Plaintiff’s car sitting in a towing

lot for years on end. Aroma Wines & Equip., Inc., 497 Mich. at 351-52. Neither the City

of Eastpointe, nor any Police Officer named in this lawsuit, in any way commercially

benefits or advances their interests in a personal way. The government is not retaining

Plaintiff’s vehicle to obtain leverage in a contract negotiation and to exploit additional

profits, it simply refuses to pay for fees Plaintiff owes. In the government’s best-case

scenario, Plaintiff pays his fees and retrieves his car—the government breaks even and

does not have to pay for Plaintiff’s towing and storage fees. 2 Alternatively, Plaintiff does

not pay the fees and the car remains with the tow company, with no benefit to the

government. The government has not (and is not able to) take personal advantage and

drive the car, sell the car, or utilize the impounding of the car to pursue some other

valuable opportunity.

       Lastly, even if one could construe the government’s refusal to not pay Plaintiff’s

fees as its “own use,” it would not be “wrongful.” Aroma Wines & Equip., Inc., 497 Mich.

at 351-52. Plaintiff’s vehicle was legally seized and impounded after it was used to drive

three times over the legal blood-alcohol limit. (ECF No. 23-5, PageID.273; ECF No. 29,

PageID.408, ¶ 13.) It was also used by the driver to possess illegal narcotics. (ECF No.

23-5, PageID.273-74; ECF No. 29, PageID.408, ¶ 16.) The vehicle was properly




2       Plaintiff’s brief also mentions a $300 “forfeiture fee.” (ECF No. 29, PageID.425.)
Plaintiff does not explain whether this fee would go toward the towing company’s fees
and costs, or whether it goes towards offsetting costs incurred by Eastpointe Police in
effectuating the seizure and impounding of the vehicle. Given that the government
never pursued forfeiture, it is unclear what the basis of the charge is and why it would
exist in the first place. Nonetheless, Plaintiff introduces no evidence or affidavits to
support his contention. Fed. R. Civ. P. 56(c) (requiring production of evidence at the
summary judgment stage).
                                             27
transferred into the possession of the police and then into the control of the tow yard

under the command of the police. Hoffenblum v. Hoffenblum, 863 N.W.2d 352, 359

(Mich. Ct. App. 2014) (quoting Prosser & Keeton, The Law of Torts 93-99, § 15 (5th ed.)

(reasoning that a defendant “wrongfully acquire[s] possession” when she does so

“without legal justification”); JP Morgan Chase Bank, NA v. Jackson GR, Inc., No.

311650, 2014 WL 3529088, at *7 (Mich. Ct. App. July 15, 2014) (finding that a

defendant coming into legal possession of property was not “wrongful” under Michigan

conversion law).

       There are no genuine disputes of material fact and Plaintiff’s statutory conversion

claims fail as a matter of law. Fed. R. Civ. P. 56(a).

                                     IV. CONCLUSION

       All four of Plaintiff’s claims lack genuine disputes of material fact. Fed. R. Civ. P.

56(a). As a matter of law, Plaintiff cannot bring a Fourth Amendment claim for the

government’s continued possession of Plaintiff’s vehicle after a valid seizure.

Additionally, Plaintiff cannot assert a procedural due process claim where he received

adequate notice, or was not prejudiced, and was given (and still has) the opportunity to

be heard through state proceedings. The government’s demand that Plaintiff pay towing

and storage fees are not punitive actions and thus do not fall within the preview of the

Excessive Fines Clause. Lastly, Plaintiff has presented no evidence that the

government benefited personally from the impounding of Plaintiff’s vehicle or that such

actions were wrongful. Plaintiff’s Michigan statutory conversion claim also fails.

Accordingly,




                                             28
        IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No. 21) is

DENIED.

        IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment

(ECF No. 28) is GRANTED. Judgement is AWARDED to Defendants on Plaintiff’s

Fourth Amendment (Count I), Fourteenth Amendment (Count II), Eighth Amendment

(Count III), and statutory conversion (Count IV) claims.

                                                         s/Robert H. Cleland                     /
                                                         ROBERT H. CLELAND
                                                         UNITED STATES DISTRICT JUDGE
Dated: April 6, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 6, 2020, by electronic and/or ordinary mail.

                                                          s/Lisa Wagner                          /
                                                          Case Manager and Deputy Clerk
                                                          (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-10596.KRUEGER.CrossSummaryJudgment.RMK.RHC.4.docx




                                                   29
